Name: COMMISSION REGULATION (EC) No 2389/97 of 1 December 1997 on the supply of split peas as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product;  trade policy;  cooperation policy
 Date Published: nan

 2 . 12. 97 1 EN Official Journal of the European Communities L 330/9 COMMISSION REGULATION (EC) No 2389/97 of 1 December 1997 on the supply of split peas as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated split peas to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either green split peas or yellow split peas, HAS ADOPTED THIS REGULATION: Article 1 Split peas shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Tenders shall cover either green split peas or yellow split peas . Tenders shall be rejected unless they specify the type of peas to which they relate . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7 . 1996, p . 1 . 0 OJ L 204, 25. 7. 1987, p . 1 . (3 ) OJ L 81 , 28 . 3 . 1991 , p. 108 . L 330/ 10 I EN I Official Journal of the European Communities 2 . 12. 97 ANNEX LOT A 1 . Operation No ('): 69/97 2. Programme: 1997 3. Recipient ^): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel .: (39 6) 65 13 29 88 ; fax : 65 13 28 44/3 ; telex : 626675 WFP I) 4 . Representative of the recipient: to be designated by the recipient 5 . Place or country of destination : North Korea 6. Product to be mobilized : split peas 7 . Characteristics and quality of the goods ( 3) f) (9) ( l0):  8 . Total quantity (tonnes): 2 093 9. Number of lots : one 10 . Packaging and marking (') (6) (s): see OJ C 267, 13 . 9 . 1996, p. 1 ( 1.0A l.c, 2 . c and B. 4) see OJ C 114, 29 . 4. 1991 , p. 1 ( II.A(3)) Languages to be used for the marking: English and Korean 11 . Method of mobilization : the Community maket 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: 26 . 1  15. 2. 1998 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 16 . 12. 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 6 . 1 . 1998 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment: 9 . 2  1.3 . 1998 (c) deadline for the supply:  22. Amount of tendering security: ECU 5 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels ( telex : 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04 (exclusively)) 25. Refund payable on application by the successful tenderer (4):  2. 12. 97 I EN I Official Journal of the European Communities L 330/ 11 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (s) The marking in Korean must be made as follows on the reverse side of the packaging: European Community: Peas : For free distribution : (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate . (8) Notwithstanding OJ C 114, point IIA(3)(c) is replaced by the following: ' the words "European Com ­ munity"' and point II.A(3)(b) by the following: ' pois casses '. (9) Tenders shall be rejected unless they specify the type of peas to which they relate . ( 10) Yellow or green peas (Pisum sativum) for human consumption of the most recent crop. The peas must not have been coloured artificially. The split peas must be steam-treated for at least two minutes or have been fumigated (*) and meet the following requirements :  moisture : maximum 15 %,  foreign matters : maximum 0,1 % ,  broken split peas : maximum 10 % (pea fragments passing through a sieve of circular mesh of 5 mm diameter),  percentage of discoloured seeds or of different colour: maximum 1,5 % (yellow peas), maximum 1 5 % (green peas),  cooking time: maximum 45 minutes (after soaking for 12 hours). f) The successful tender shall supply to the beneficiary or its representative, on delivery a fumigation certificate .